MORRIS, Judge.
On appeal defendant argues that, each of the prosecutions for possession with intent to distribute and distribution of heroin, and for possession with intent to distribute and distribution of cocaine exposed her to two punishments for one offense. More specifically she argues that there should have been only two charges: (1) distribution of heroin, and (2) distribution of cocaine, because the possession of these controlled substances was merged into and became an integral part of the two sales. Defendant attempts to distinguish the cases of State v. Thornton, 283 N.C. 513, 196 S.E. 2d 701 (1973), and State v. Cameron, 283 N.C. 191, 195 S.E. 2d 481 (1972) ; by arguing that here she made the agreement to sell the drugs and then got the drugs, whereas in State v. Thornton and State v. Cameron, the defendants had the drugs when the sale was made. We find no merit in defendant’s contention.
Here the evidence shows that the defendant agreed to sell the undercover agent the drugs and that she was paid in advance. Later she obtained the drugs and returned. She parked her car in front of the agent’s car and motioned for his companion to come to her car, which he did. The defendant then delivered the drugs to him and he gave the drugs directly to the agent. Obviously, the defendant had the drugs in her possession from the time she obtained them until she delivered them to the agent’s companion. As we noted in State v. Brown, 20 N.C. App. 71, 72, 200 S.E. 2d 666, 667 (1973) :
“ . . . Our Supreme Court has held, however, that possession of a controlled substance and distribution of the same controlled substance are separate -and distinct crimes, and *188each may be punished as provided by law, even where the possession and distribution in point of time were the same. State v. Thornton, 283 N.C. 513, 196 S.E. 2d 701; State v. Cameron, 283 N.C. 191, 195 S.E. 2d 481.” (Emphasis supplied.)
No error.
Judges Vaughn and Clark concur.